Citation Nr: 0905204	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-23 418	)	DATE
	)
	)

On appeal from the
Education Division of the Department of Veterans Affairs 
Regional Processing Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$8,393.20 in educational benefits under the Montgomery GI 
Bill, to include the question of the timeliness of the 
Veteran's waiver request.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to 
September 2000.

This matter arises from a June 2007 letter issued by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota.  The appeal presently comes before the 
Board of Veterans' Appeals (Board) from the Education 
Division of the VA Regional Processing Office in Atlanta, 
Georgia.

In October 2008, the Veteran and her spouse appeared for a 
Travel Board hearing at the VA Regional Office (VARO) in 
Columbia, South Carolina.  During this hearing, the Veteran 
testified that she did not believe that her educational 
benefits debt should have been created in the first place; 
much of her hearing testimony centered on the circumstances 
leading up to the creation of the debt, notably mistakes 
concerning her educational enrollment.  The question of the 
validity of the debt in question is separate from the 
timeliness question in the present appeal, and this matter is 
accordingly referred back to the agency of original 
jurisdiction for appropriate action.


FINDING OF FACT

The Veteran was notified of an educational benefits 
overpayment in March 2006 and of her waiver rights in April 
2006, but did not request a waiver of recovery of that 
overpayment until June 2007.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an 
overpayment of $8,393.20 in educational benefits under the 
Montgomery GI Bill was not timely, and a waiver accordingly 
may not be granted.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2008); 38 C.F.R. § 1.963 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board acknowledges VA's duties in notifying 
claimants of the evidence needed to support a claim, as well 
as the relative duties of VA and claimants in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
These provisions, however, do not apply in waiver of 
overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Moreover, under 38 C.F.R. § 3.159(b)(3), no duty 
to provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when entitlement 
to the benefit claimed cannot be established as a matter of 
law, as here.

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Before the equitable considerations can be addressed in 
waiver cases, however, there must be a timely request for a 
waiver.  Under the applicable regulations, a request for 
waiver of a debt, other than for loan guaranty, shall only be 
considered if made within 180 days following the date of a 
notice of the indebtedness to the debtor.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

In this case, the Veteran was notified on March 1, 2006 that, 
as it was determined that she was attending a non-approved 
branch of a cosmetology school that had not been in operation 
for the required amount of time, benefits were retroactively 
stopped as of the first date of the program.  The Veteran was 
provided with a contact phone number for questions or 
assistance and was also provided with a VA Form 4107 
addressing her right to appeal this decision.  The June 2007 
waiver decision contains a statement that the DMC CAROLS 
screen showed that the debtor had been notified of her waiver 
rights by letter dated April 30, 2006.

The Veteran's request for waiver of overpayment was received 
in June 2007, over a year later.  The claims file includes no 
submissions to VA that could be construed as a request for 
waiver prior to that date, although she did contact a United 
States Senator on this matter in March 2007.  The Veteran's 
waiver request was subsequently denied in the appealed June 
2007 decision.

During her October 2008 Travel Board hearing, the Veteran 
focused her testimony largely on the miscommunication between 
her and the personnel of her cosmetology school as to her 
attending a non-approved branch of the school.  In her 
testimony and statements submitted to support her appeal, she 
did not assert that she had failed to receive either the 
March 2006 notification or April 2006 notification, or that 
there were any administrative errors on the part of VA in 
making this notification; indeed she acknowledged receipt of 
the letters and of the debt amount.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Rather, she was mainly concerned about the 
circumstances leading up to the creation of the debt.  The 
validity of the debt is, however, a separate question that 
has been referred to the agency of original jurisdiction for 
additional action, as noted above.

Unfortunately, in addressing her concerns about her debt to 
VA, the Veteran turned first to the cosmetology school rather 
than to VA, and did not file with VA a request for a waiver 
of the debt until more than 180 days had passed.  In short, 
the Veteran did not make a request for waiver of recovery of 
an overpayment of $8,393.20 in educational benefits under the 
Montgomery GI Bill until more than a year after notification 
of the overpayment.  In view of 38 C.F.R. § 1.963(b), the 
claim for waiver must be denied as untimely, and the merits 
of the request for waiver cannot be addressed.  


ORDER

In the absence of a timely request for waiver, entitlement to 
waiver of recovery of an overpayment of $8,393.20 in 
educational benefits under the Montgomery GI Bill is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


